Exhibit 10.(K)

Exhibit A

Execution Version

THE L.S. STARRETT COMPANY

FIRST AMENDMENT

THIS FIRST AMENDMENT (this “Amendment”) is entered into as of June 24, 2006 (the
“Effective Date”) by and among THE L.S. STARRETT COMPANY, a Massachusetts
corporation with its chief executive office at 121 Crescent Street, Athol,
Massachusetts 01331 (the “Borrower”) and Bank of America, N.A., as Agent (the
“Agent”) and in its capacity as the sole Lender (“B of A”) under the Credit
Agreement, as defined below, having its principal place of business at
100 Federal Street, Boston, Massachusetts 02110. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement,
as defined below.

R E C I T A L S

WHEREAS, the Borrower, the Agent and B of A have previously entered into an
Amended and Restated Credit Agreement dated as of April 28, 2006 (the “Credit
Agreement”);

WHEREAS, the Borrower has requested that B of A modify certain financial
covenants, and B of A has agreed to such modifications on the terms and
conditions set forth herein;

NOW THEREFORE, in consideration of the foregoing premises and the mutual
benefits to be derived by the Borrower and B of A from a continuing relationship
under the Credit Agreement and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

A. Amendments to Credit Agreement.

1. Section 1.01 of the Credit Agreement is hereby amended to add the following
new defined term of “Cash and Cash Equivalents”:

Cash and Cash Equivalents. (i) Cash, (ii) securities issued, or directly and
fully guaranteed or insured, by the United States government or any agency or
instrumentality thereof having maturities of not more than twelve months from
the date of acquisition, (iii) certificates of deposit and eurodollar time
deposits with maturities of twelve months or less from the date of acquisition,
bankers’ acceptances, with maturities not exceeding twelve months, and overnight
bank deposits, in each case with any Lender or with any domestic commercial bank
having capital and surplus in excess of $500,000,000, (iv) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clause (ii) above and entered into with any financial
institution meeting the qualifications specified in clause (iii) above,
(v) commercial paper issued by any Lender or the parent corporation of any
Lender, and commercial paper rated A-1 or the equivalent thereof by Standard &
Poor’s Ratings Group, a division of McGraw-Hill, Inc., a New York corporation,
or P-1 or the equivalent thereof by Moody’s Investors Service, Inc., and in each
case maturing within twelve months after the date of acquisition, and (vi) a
readily redeemable “money market mutual fund”

L.S. Starrett First Amendment



--------------------------------------------------------------------------------

advised by a bank described in clause (iii) hereof, or as investment advisor
registered under Section 203 of the Investment Advisors Act of 1940, that has
and maintains an investment policy limiting its investment primarily to
instruments of the types described in clauses (i) through (v) hereof and having
on the date of such investment total assets of at least One Hundred Million
Dollars ($100,000,000.00).

2. Section 5.03 of the Credit Agreement is hereby amended in its entirety to
read as follows:

SECTION 5.03 Financial Covenants.

(a) Minimum Consolidated Tangible Net Worth. Commencing with the Fiscal Quarter
ending June, 2006, Consolidated Tangible Net Worth will at no time be less than
a cumulatively increasing amount equal to the sum of (i) $130,000,000 plus
(ii) 50% of the Consolidated Net Income for each Fiscal Quarter ending
September 20, 2006 and thereafter. In determining the minimum Consolidated
Tangible Net Worth required by this Section 5.03, any negative Consolidated Net
Income, computed cumulatively on an annual basis, shall be excluded.

(b) Debt Service Coverage Ratio. Commencing with the Fiscal Quarter ending
June, 2006, at the end of each Fiscal Quarter, the ratio of (x) Consolidated
Adjusted EBITDA to (y) the sum of (i) Consolidated Interest Expense, and
(ii) the aggregate scheduled principal payments on Consolidated Debt, all for
such period and as determined in accordance with GAAP for the next following
four (4) consecutive Fiscal Quarters, shall not have been less than 1.00 to 1.00
for the Fiscal Quarter ending June, 2006, 1.15 to 1.00 for the Fiscal Quarter
ending September, 2006 and 1.25 to 1.00 for each Fiscal Quarter thereafter.

(c) Minimum Cash and Cash Equivalents. At all times, the Borrower shall maintain
Cash and Cash Equivalents of not less than $15,000,000.

(d) During any Fiscal Year, Consolidated Capital Expenditures shall not exceed
(i) $10,000,000 plus, (ii) commencing with the Fiscal Year ending June, 2008,
fifty percent (50%) of (y) $10,000,000 minus (z) the amount of Consolidated
Capital Expenditures for the prior Fiscal Year.

3. Exhibit 5.01(c) (Form of Covenant Compliance Certificate) attached to the
Credit Agreement is hereby replaced with new Exhibit 5.01(c) attached hereto.

B. Representations and Warranties. The Borrower represents and warrants to the
Agent and B of A that: (a) the Borrower has the full power and authority to
execute, deliver and perform its respective obligations under, the Credit
Agreement, as amended by this Amendment, (b) the execution and delivery of this
Amendment has been duly authorized by all necessary action of the Board of
Directors of the Borrower; (c) the representations and warranties contained or
referred to in Article IV of the Credit Agreement are true and accurate in all
material respects as of the date of this Amendment; and (d) no Event of Default
has occurred and is continuing or will result after giving effect to this
Amendment and the transactions contemplated by this Amendment and the Credit
Agreement.

L.S. Starrett First Amendment

 

-2-



--------------------------------------------------------------------------------

C. Other.

1. This Amendment shall take effect as of the Effective Date upon the receipt by
the Agent of:

 

  (i) this Amendment duly executed by the Borrower, the Agent and B of A;

 

  (ii) a Bringdown Certificate executed by the Secretary or Assistant Secretary
of the Borrower with regard to resolutions, organizational matters and officer
incumbencies;

 

  (iv) Good Standing Certificate certified by the Secretary of the Commonwealth
of Massachusetts; and

 

  (v) payment of all reasonable costs and expenses (including, without
limitation, the reasonable costs and expenses of the Agent’s counsel) incurred
by the Agent in connection with this Amendment.

2. This Amendment is executed as an instrument under seal and shall be governed
by and construed in accordance with the laws of The Commonwealth of
Massachusetts without regard to its conflicts of law rules. All parts of the
Credit Agreement not affected by this Amendment are hereby ratified and affirmed
in all respects, provided that if any provision of the Credit Agreement shall
conflict or be inconsistent with this Amendment, the terms of this Amendment
shall supersede and prevail. Upon the execution of this Amendment, all
references to the Credit Agreement in that document, or in any related document,
shall mean the Credit Agreement as amended by this Amendment. Except as
expressly provided in this Amendment, the execution and delivery of this
Amendment does not and will not amend, modify or supplement any provision of, or
constitute a consent to or a waiver of any noncompliance with the provisions of
the Credit Agreement, and, except as specifically provided in this Amendment,
the Credit Agreement shall remain in full force and effect. This Amendment may
be executed in one or more counterparts with the same effect as if the
signatures hereto and thereto were upon the same instrument.

[SIGNATURE PAGES FOLLOW]

L.S. Starrett First Amendment

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower, the Agent and B of A in accordance
with Section 9.06 of the Credit Agreement, has caused this Amendment to be
executed and delivered by their respective duly authorized officers as of the
date set forth in the preamble on page one of this Amendment.

 

    BORROWER: WITNESSED:     THE L.S. STARRETT COMPANY

 

    By:  

 

 

Print Name

     

Randall Hylek

Chief Financial Officer and Vice President

    AGENT:     BANK OF AMERICA, N.A., as Agent    

By:

Name:

Title:

 

 

    LENDER:     BANK OF AMERICA, N.A    

By:

 

 

Richard J. MacDonald

Vice President

[Signature Page to L.S. Starrett First Amendment]



--------------------------------------------------------------------------------

EXHIBIT 5.01(c)

FORM OF COMPLIANCE CERTIFICATE

THE L.S. STARRETT COMPANY, a Massachusetts corporation (the “Borrower”) HEREBY
CERTIFIES that:

This Certificate is furnished pursuant to Section 5.01(c) of the Amended and
Restated Credit Agreement dated as of April     , 2006 among the Borrower, the
Lenders party thereto, and BANK OF AMERICA, N.A., as Agent and as a Lender (as
amended from time to time, the “Agreement”). Unless otherwise defined herein,
the terms used in this Certificate have the meanings given to them in the
Agreement.

As required by Section 5.01 of the Agreement, financial statements of the
Borrower and its Consolidated Subsidiaries for the [year/quarter] ended
                        ,              (the “Financial Statements”) prepared in
accordance with generally accepted accounting principles consistently applied
accompany this Certificate. The Financial Statements present fairly the
financial position of the Borrower and its Consolidated Subsidiaries for the
period covered thereby (subject only to normal recurring year-end adjustments).

The figures set forth in Schedule A hereto for determining compliance by the
Borrower with the financial covenants in the Agreement are true and complete as
of the date hereof.

The activities of the Borrower during the period covered by the Financial
Statements have been reviewed by the chief financial officer or by employees or
agents under his or her immediate supervision. Based on such review, to the best
knowledge and belief of the chief financial officer, and as of the date of this
Certificate, no Default or Event of Default has occurred.1

WITNESS my hand this      day of                             .

 

By:

 

 

 

  Print Name

Title:

 

 

--------------------------------------------------------------------------------

1 If a Default has occurred, this paragraph is to be modified with an
appropriate statement as to the nature thereof, the period of existence thereof
and what action the Borrower has taken, is taking, or proposes to take with
respect thereto.

L.S. Starrett First Amendment



--------------------------------------------------------------------------------

SCHEDULE A

COVENANT COMPLIANCE CERTIFICATE

THE L.S. STARRETT COMPANY

Computations Under Section 5 of the Amended and Restated
Credit Agreement Dated April     , 2006

AS OF                      ($000)

 

Minimum Consolidated Tangible Net Worth:   

Consolidated net worth

  

Goodwill

       

Consolidated tangible net worth

       

Base amount

50% of net income for each Fiscal Quarter since 6/31/06:

       

Section 5.03(a) requirement

       

Excess

        Debt Servicee Coverage Ratio (12 months)   

A.     Consolidated Adjusted EBITDA

  

         Consolidated Net Income (loss)

       

         Less income (or plus loss) from discontinued operations and
extraordinary items

       

         Less dividends plus depreciation, depletion, amortization and other
non-cash charges

       

         Plus Consolidated Interest Expense

           (Adjusted EBITDA)     

B.     Fixed charges:

  

         Interest expense and commitment fees for the following 4 quarters

  

         Scheduled debt principal payments for the following 4 quarters

       

A divided by B

  

Section 5.03(b) requirement

       

Excess

       

L.S. Starrett First Amendment



--------------------------------------------------------------------------------

Minimum Cash and Cash Equivalents:   

A.     Cash and Cash Equivalents

  

B.     Section 5.03(c) Requirement

        Maximum Consolidated Capital Expenditures   

A.     Consolidated Capital Expenditures during 4 Quarters then ending

  

B.     Section 5.03(d) Requirement

        FD/EBITDA Ratio   

A.     Funded Debt:

  

         Outstanding liabilities for borrowed money

  

         Other Interest-bearing liabilities (including

         current and long term debt)

          

(Funded

Debt)

    

B.     Consolidated Adjusted EBITDA

        A divided by B    % Applicable Margin Level        

L.S. Starrett First Amendment